Citation Nr: 1518165	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-25 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from August 1988 to August 1992 which service included service in Saudi Arabia from August 1990 to March 1991 and in Afghanistan from August to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDING OF FACT

The Veteran's obstructive sleep apnea had its onset in service.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his obstructive sleep apnea started while on active duty.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

With the above criteria in mind, the post-service record shows the Veteran being diagnosed with obstructive sleep apnea in 2007.  Moreover, the record includes statements from the Veteran to his treating VA healthcare professionals in which he both competently and credibly reports that, during active duty, he would wake up in the middle of the night and not able to go back to sleep.  See Davidson.  Additionally, the record includes statements from the Veteran to his treating VA healthcare professionals in which he both competently and credibly reports that he had trouble sleeping since he returned from Afghanistan in 2002.  Id.  Furthermore, the post-service record shows that the first time the Veteran is seen at VA seeking help with his sleep problems, following his separation from over 20 years of military service, he is diagnosed with obstructive sleep apnea.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board finds that service connection for obstructive sleep apnea is warranted because the disability had its' onset in service.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303. 


ORDER

Service connection for obstructive sleep apnea is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


